Title: From Thomas Jefferson to James Madison, 9 January 1790
From: Jefferson, Thomas
To: Madison, James



Dr. Sir
Monticello Jan. 9. 1790

I wrote the inclosed letter to you a little before I left Paris, and having no occasion to send it, I brought it with me. I mentioned it to you when I had the happiness of possessing you at Monticello, but still forgot to give it to you. After so long lying by me, and further turning the subject in my mind, I find no occasion to alter my mind. I hazard it therefore to your consideration.
I expect with anxiety the President’s ultimate determination as to what is to be done with me. I cannot bring myself to be indifferent  to the change of destination, tho’ I will be passive under it. I am with great esteem your sincere friend & servt,

Th: Jefferson

